Citation Nr: 0023389	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  98-09 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for loss of vision.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran had active service from December 1944 to October 
1948.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from the January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).  The case is before the Board for the 
third time, having been previously remanded in October 1999 
and December 1999 for additional evidentiary development.  


FINDINGS OF FACT

1.  At the veteran's service entry examination in November 
1944, vision in the right eye was reported to be 20/200 
uncorrected, and 20/40 corrected; no other vision or eye 
abnormality was noted.  

2.  At the veteran's service discharge examination in October 
1948, vision in the right eye was reported to be 20/300 
uncorrected and 20/200 corrected and he was also noted to 
have amblyopia in the right eye.  

3.  The veteran testified in January 1999, that he underwent 
surgery to correct strabismus of the right eye at the 
approximate age of 11 and was prescribed glasses thereafter.  
Private hospital records, dated in 1991, indicate a 50 year 
history of amblyopia of the right eye due to strabismus and 
right exotropia.  

4.  There is competent medical evidence that the veteran's 
strabismus with amblyopia of the right eye preexisted 
service.

5.  There is no competent medical evidence of aggravation, or 
permanent increase, of pre-existing strabismus with amblyopia 
of the right eye during the veteran's active service.  
CONCLUSIONS OF LAW

1.  Strabismus with amblyopia of the right eye clearly and 
unmistakably existed prior to service and, therefore, the 
presumption of soundness at entry is rebutted.  38 U.S.C.A. 
§§ 1111, 1137, 5107 (West 1991).

2.  The claim of entitlement to service connection for loss 
of vision is not well grounded.  38 U.S.C.A. § 5107 (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his vision in the right eye was 
essentially normal when he entered service in November  1944, 
but had decreased to 20/300 by the time of his discharge 
examination in October 1948.

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the Epps and 
Caluza elements of incurrence-in-service and nexus evidence 
can also be satisfied under 38 C.F.R. § 3.303(b) (1999) by 
(1) evidence that a condition was "noted" during service or 
during an applicable presumption period; (2) evidence showing 
postservice continuity of symptomatology; and (3) medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the postservice symptomatology.  
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  

The Board finds the first element of a well grounded claim, 
i.e. current disability, has been met.  There is current 
medical evidence of impaired vision (amblyopia) of the right 
eye.  

With regard to the second element of a well grounded claim, 
i.e. evidence of incurrence or aggravation in service, 
generally, veterans are presumed to have entered service in 
sound condition if no disability was detected during an entry 
examination.  See 38 U.S.C.A. § 111; 38 C.F.R. § 3.304(b) 
(1999); Doran v. Brown, 6 Vet. App. 283, 286 (1994); Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).  This presumption may 
be rebutted by a showing of clear and unmistakable evidence 
that an injury or disease existed prior to service.  See 
38 C.F.R. § 3.304(b).  

Review of the service medical records revealed that at the 
induction physical examination conducted in November 1944, 
the veteran had uncorrected vision of 20/20 in the left eye 
with 20/200 uncorrected and 20/40 corrected vision in the 
right eye.  Service treatment records indicated that the 
veteran's eyes were examined in January 1945 and he was found 
to have uncorrected vision of 20/20 on the left, and 20/100 
with corrected vision of 20/70 on the right.  He was also 
found unfit for rifleman duty due to his vision.  A service 
reenlistment examination report, dated November 1945 noted 
uncorrected vision in both eyes was 20/20.  On service 
discharge examination conducted in October 1948, the 
veteran's vision was recorded as 20/20 on the left and 20/300 
uncorrected on the right.  Corrected vision on the right was 
20/200.  It was also noted that the veteran's eyes were 
normal with amblyopia, right eye.  

VA outpatient treatment records dated 1994 to 1997, indicate 
that the veteran was seen in the eye clinic in September 
1996.  He reported a history of poor vision in the right eye 
due to "cross eye" and surgery at age 11 for muscle repair, 
right eye.  Corrected vision was noted to be 20/100 on the 
right, and 20/25 on the left.

The veteran was afforded a VA eye examination in September 
1997.  The VA physician noted that the veteran gave a history 
of having 20/20 vision in each eye on his entrance military 
examination, and vision of 20/200 right eye and 20/20 left 
eye at his military discharge examination.  The veteran 
provided further ocular history that the right eye "turned 
in as a child and he had eye muscle surgery as a child".  
This eye muscle surgery was reportedly repeated at age 60.  
Uncorrected visual acuity was noted to be hand motion in each 
eye; corrected visual acuity was noted to be 20/200+ in the 
right, and 20/20 in the left.  External examination, 
extraocular muscle function, confrontation, visual fields, 
intraocular pressure, cup/disc ration and dilated fundus exam 
were normal.  The veteran was found to have cataracts on both 
eyes.  The final diagnoses were:  1) hyperopia; 2) cataract; 
and 3) amblyopia - strabismus.  As to the diagnosed 
amblyopia, the VA physician further opined that:

On the basis of examination and patient's 
history, the diagnosis of childhood 
strabismus, which required muscle surgery 
suggests the eye was always defective and 
probable 20/200 vision as a child.  One 
would then assume the initial military 
examination [November 1945 reenlistment 
examination report] was incorrect in that 
the patient had 20/200-20/20 vision, 
which was not recorded or observed by 
monocular examination.  
IMPRESSION:  This is not a service-
connected disability, however, it is a 
continuation of an initial pediatric 
strabismus amblyopia.

At a personal hearing conducted before the undersigned member 
of the Board in January 1999, the veteran submitted a private 
medical record, dated February 1991, from a private hospital, 
which indicated the veteran was admitted for strabismus 
surgery of the right eye.  He was noted to have a history of 
amblyopia of the right eye due to strabismus and right 
exotropia.  He had had previous strabismus surgery 50 years 
earlier.  Eye examination revealed best corrected vision of 
the right eye was 20/200, best corrected vision of the left 
eye was 20/20.  The admitting diagnosis was right exotropia; 
the secondary diagnosis was right strabismic amblyopia.

The veteran testified at the January 1999 personal hearing 
that he had undergone surgery at the approximate age of 11 to 
straighten his right eye.  He had subsequently worn glasses.  
He also conceded that he had no problems during service with 
his eye other than he was disqualified from being a rifleman 
due to his shooting left-handed and transferred to artillery.  
He was also given prescription glasses during service.  After 
service, he did not wear glasses and had no problems for many 
years until 1991.  

In May 2000, a VA physician, after review of the claims 
folder, concluded that the veteran's poor vision of the right 
eye was due to strabismus as a child and not related to his 
active service.  The physician also noted that the veteran's 
outpatient treatment records indicated that he had examined 
the veteran in 1996.  The VA physician concluded that:

This record is consistent with congenital 
crossing of the eyes with poor vision.  
There has been at least two surgeries to 
correct alignment.  The vision through 
the records seems to appear stable and 
this is a normal examination and finding 
for congenital strabismus with amblyopia.  
Treatment would be glasses.  The vision 
will not improve nor get worse.  This is 
a physiologically expected eye 
examination and treatment plan.  
There is no evidence of service-connected 
disability in this patient.

The Board finds that the presumption of soundness has been 
rebutted by clear and unmistakable evidence that the right 
amblyopia due to strabismus preexisted service.  Although the 
November 1945 reenlistment examination noted visual acuity of 
20/20 in both eyes, both the VA physician in 1997 and May 
2000, found that the recorded acuity on the 1945 examination 
report must be an error as this would be inconsistent with 
the veteran's diagnosed childhood or congenital amblyopia.  
The VA physician in May 2000 further explained that the 
vision would not improve nor get worse.  Private medical 
evidence also supports a finding that the condition 
preexisted service.  Finally, the veteran has also conceded 
that the right strabismus with amblyopia preexisted service.

Therefore, there must be evidence of aggravation of the pre-
existing right amblyopia during service in order to satisfy 
the second Epps and Caluza element of a well grounded claim.  

The Court has held that "[I]f a disability is found to have 
preexisted service, then service connection may be predicated 
only upon a finding of aggravation during service."  Paulson 
v. Brown, 7 Vet. App. 466, 468 (1995).  Under 38 U.S.C.A. 
§ 1153:

A preexisting injury or disease will be 
considered to have been aggravated by 
active military, naval, or air service, 
where there is an increase in disability 
during such service, unless there is a 
specific finding that the increase in 
disability is due to the natural 
progression of the disease.

See also 38 C.F.R. § 3.306(a)-(b).  The presumption of 
aggravation is applicable only if the preservice disability 
underwent an increase in severity during service.  See Hunt 
v. Derwinski, 1 Vet. App. 292, 296 (1991).  "[T]emporary or 
intermittent flare-ups during service of a preexisting injury 
or disease are not sufficient to be considered 'aggravation 
in service' unless the underlying condition . . . is 
worsened."  Hunt, 1 Vet. App. at 297.  

In statements dated in March and May 1998, the veteran 
contended that whether his vision loss was due to a childhood 
or congenital condition was not relevant, as service 
connection was still warranted due to probable aggravation of 
the condition in service.  

In the instant case, the Board finds no competent medical 
evidence of aggravation, i.e. permanent increase in severity, 
of the veteran's preexisting strabismus with amblyopia of the 
right eye during service.  As noted in the discussion above, 
based on review of the service medical records and additional 
evidence in the claims folder, two different VA physicians 
have opined that the veteran's amblyopia has remained stable 
and was not aggravated by service.  Thus, the Board concludes 
that the veteran has failed to present a well-grounded claim 
of service connection for vision loss.  See Maxson v West, 12 
Vet. App. 453, 459-60 (1999) (burden on the appellant to show 
well grounded claim based on aggravation in service of 
preexisting disease or injury, including evidence of 
permanent increase of disability).
ORDER

Service connection for vision loss is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 


